                                                                                                                                                        TDW
                                          IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                                          )
                                                                                )
CANDICE MARIE HAUSMAN
2845 JARRELL RIDGE RD                                                           )                            CASE NO. 19-00471-MH3-13
CLARKSVILLE, TN 37043                                                           )                            JUDGE MARIAN F HARRISON
                                                                                )
                                                                                )
SSN XXX-XX-5928


THE DEADLINE FOR FILING A TIMELY RESPONSE IS 8/26/2019.
IF A RESPONSE IS TIMELY FILED THE HEARING DATE WILL BE: 9/18/2019 AT 8:30 AM CUSTOMS HOUSE, COURTROOM 1, 701
BROADWAY, 2ND FL, NASHVILLE, TN , 37203.

                                                NOTICE OF MOTION TO DISALLOW CLAIM OF
                                            IAFCO LLC (PAYEE IAFCO LLC) COURT'S CLAIM #15
     Henry E. Hildebrand, III, Chapter 13 Trustee, has asked the court for the following relief: Motion to Disallow Claim of IAFCO LLC (PAYEE
IAFCO LLC).
     YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the attached motion or if you want the court to consider your views on
the motion, then on or before the response date stated above, you or your attorney must:

1. File with the court your response or objection explaining your position. Please note: the Bankruptcy Court for the Middle District of Tennessee requires
electronic filing. Any response objection you wish to file must be submitted electronically. To file electronically, you or your attorney must go to the court
website and follow the instructions at: https://ecf.tnmb.uscourts.gov.

 If you need assistance with Electronic Case Filing you may call the Bankruptcy Court at (615)736-5584. The Bankruptcy Court may be visited in person at:
 US Bankruptcy Court, 701 Broadway, 1st Floor, Nashville, TN (Monday - Friday, 8:00 A.M.- 4:00 P.M.).

2. Your response must state the deadline for filing response, the date of the scheduled hearing, and the motion to which you are responding .


          If a response is filed before the deadline stated above, the hearing will be held at the time and place indicated above. THERE WILL BE NO
FURTHER NOTICE OF THE HEARING DATE. You may check whether a timely response has been filed by calling the Clerk's office at 615-736-5584. If
you received this notice by mail, you may have three additional days in which to file a timely response under Rule 9006(f) of the Federal Rules of Bankruptcy
Procedure.
          If you or your attorney do not take these steps, the court may decide that you do not oppose the relief sought in the motion and may enter an order
granting that relief.
                                                                                                    /s/ Henry E. Hildebrand, III
                                                                                                    HENRY E. HILDEBRAND, III
                                                                                                    CHAPTER 13 TRUSTEE
                                                                                                    P O BOX 340019
                                                                                                    NASHVILLE, TN 37203
                                                                                                    PHONE: 615-244-1101
                                                                                                    FAX: 615-242-3241
                                                                                                    pleadings@ch13nsh.com




             Case 3:19-bk-00471                Doc 63         Filed 07/24/19 Entered 07/24/19 12:30:06                             Desc Main
                                                              Document Page 1 of 3
                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                                )
                                                                      )
CANDICE MARIE HAUSMAN                                                 )                   CASE NO. 19-00471-MH3-13
2845 JARRELL RIDGE RD                                                 )                   JUDGE MARIAN F HARRISON
CLARKSVILLE, TN 37043                                                 )
                                                                      )
SSN XXX-XX-5928

                                                MOTION TO DISALLOW CLAIM OF
                                    IAFCO LLC (PAYEE IAFCO LLC) COURT'S CLAIM #15
              Henry E. Hildebrand, III, Standing Trustee for Chapter 13 matters in the Middle District of Tennessee ("Trustee") ,
respectfully requests this Court disallow the proof of claim asserted on behalf of IAFCO LLC (payee IAFCO LLC), in the amount of
$13,578.00 filed as claim #15 on the Court's claims register . In support thereof, the Trustee would state as follows:


Missing, incomplete, or incorrect case number. The Trustee would state that the proof of claim attached to the electronic claims register of the
Court fails to support that any claims are made against the above-named debtor . Specifically, the case number is either missing, incomplete,
or is for a different case.
          WHEREFORE, the premises considered, the Trustee requests that this court disallow the claim of IAFCO LLC , payee IAFCO LLC,
filed as claim #15 on the Court’s claims register .


                                                                                   Respectfully submitted,
                                                                                   /s/ Henry E. Hildebrand, III
                                                                                   HENRY E. HILDEBRAND, III
                                                                                   CHAPTER 13 TRUSTEE
                                                                                   P O BOX 340019
                                                                                   NASHVILLE, TN 37203
                                                                                   PHONE: 615-244-1101
                                                                                   FAX: 615-242-3241
                                                                                   pleadings@ch13nsh.com


      I hereby certify that a true and correct copy of the foregoing has been served by US Postal Service , postage prepaid on CANDICE
MARIE HAUSMAN, 2845 Jarrell Ridge Rd, Clarksville, TN 37043; and
IAFCO LLC MERIDIAN BUYERS GROUP, 95 WHITE BRIDGE ROAD STE 500, NASHVILLE, TN 37205;
MERIDIAN BUYERS GROUP LLC, c/o AUSTIN MCMULLEN, 1600 DIVISION ST STE 700, NASHVILLE TN 37203;

and through email by Electronic Case Noticing to US Trustee , and FLEXER LAW PLLC, Debtor's counsel

on this 25th day of July, 2019.


                                                                                   /s/ Henry E. Hildebrand, III
                                                                                   HENRY E. HILDEBRAND, III
                                                                                   Chapter 13 Trustee




            Case 3:19-bk-00471             Doc 63       Filed 07/24/19 Entered 07/24/19 12:30:06                      Desc Main
                                                        Document Page 2 of 3
                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE MIDDLE DISTRICT OF TENNESSEE
IN RE:                                                                     )
                                                                           )
CANDICE MARIE HAUSMAN
                                                                           )                  CASE NO. 19-00471-MH3-13
2845 JARRELL RIDGE RD
                                                                           )
CLARKSVILLE, TN 37043                                                                         JUDGE MARIAN F HARRISON
                                                                           )
                                                                           )
SSN XXX-XX-5928


                                                   ORDER TO DISALLOW CLAIM OF
                                      IAFCO LLC (PAYEE IAFCO LLC) COURT'S CLAIM #15

          It appearing to the Court, based upon the certification of the Trustee , as indicated by his electronic signature below , that the Trustee
has filed a motion seeking to disallow the claim of the below-listed creditor due to:

The case number is missing, incomplete, or incorrect;

that the Trustee has served notice of the motion on the claimant , the debtor and debtor's counsel, providing them the opportunity to object to the
motion; and that the Trustee has received no objection to the motion as required by Rule 9014-1 of the Local Rules of the Bankruptcy Court for
the Middle District of Tennessee, it is therefore

ORDERED, that the claim asserted by the creditor below is disallowed .


              Creditor Name: IAFCO LLC (payee IAFCO LLC)
              Court’s Claim Number: 15
              Account Number: xxxxxxxx3487



APPROVED FOR ENTRY:
/s/ Henry E. Hildebrand, III                                                                  THIS ORDER WAS SIGNED AND ENTERED
HENRY E. HILDEBRAND, III                                                                      ELECTRONICALLY AS INDICATED AT THE
CHAPTER 13 TRUSTEE                                                                            TOP OF THE FIRST PAGE.
P O BOX 340019
NASHVILLE, TN 37203
PHONE: 615-244-1101
FAX: 615-242-3241
pleadings@ch13nsh.com




            Case 3:19-bk-00471              Doc 63        Filed 07/24/19 Entered 07/24/19 12:30:06                         Desc Main
                                                          Document Page 3 of 3
